EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with Attorney Scott Hilton on March 23, 2022.
Claim 19 of the application has been amended as follows:
a.  In the second line of Claim 19, immediately after the first occurrence of the word “code”, please insert the text -- thereon--.
b.  In the fifth line of Claim 19, between the word “system” and the comma (,), please insert the text -- at the premises--.
*****
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        

Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s most recent response was technically non-compliant.  Specifically, the specification amendment continued to delete entire paragraph(s) by presenting the entire paragraph(s) with strikethrough markings.  37 C.F.R. 1.121(b)(1)(iv) states:  “The text of a paragraph to be deleted must not be presented with strike-through or placed within double brackets. The instruction to delete may identify a paragraph by its paragraph number or include a few words from the beginning, and end, of the paragraph, if needed for paragraph identification purposes.”  In addition, the ninth line of Claim 11 contains an underlining marking, even though the status identifier for Claim 11 is “(Previously Presented)”.  It appears that the underlining was simply accidentally left over from a previously entered amendment.  In order to expedite prosecution of this application, Examiner is waiving these non-compliancies and entering Applicant’s amendments and response dated December 17, 2021, anyway.  The Examiner’s Amendment is with respect to this Applicant Response dated December 17, 2021.
In addition, Examiner hereby confirms that the updated application data sheet (ADS) dated May 3, 2021, was accepted and entered, even though the claim amendments that were submitted on that date were treated as non-compliant.
Claims 1-7, 9-13, 19, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Marketing, 12, London, Haymarket Business Publications Ltd., January 12, 2011.
Van Rysselberghe discloses a programmable electronic lock which may be used for deliveries.
Walmsley discloses secure lock boxes for home deliveries.
As per Claims 1, 11, and 19, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combinations of elements/limitations in the claims, including the particular configurations of the elements/limitations with respect to each other in the claims.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art disclosures to results in the particular combinations of elements/limitations in those claims, including the particular configurations, without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628